Order filed, March 27, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00107-CV
                                 ____________

                          JUNE G. BARTLE, Appellant

                                         V.

               MAIN STREET ACQUISITION CORP., Appellee


                On Appeal from the County Court at Law No 1
                           Galveston County, Texas
                     Trial Court Cause No. CV-0067462


                                      ORDER

      The reporter’s record in this case was due March 11, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Lynnette Erskine, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM